     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 1 of 17


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11    GROVE WAY INVESTMENTS, LLC,           No.   2:19-cv-00696-JAM-JDP
12                  Plaintiff,
13          v.                              ORDER GRANTING IN PART AND
                                            DENYING IN PART PLAINTIFF’S
14    CENTENE MANAGEMENT COMPANY,           MOTION FOR PARTIAL SUMMARY
      LLC,                                  JUDGMENT AND DENYING DEFENDANT’S
15                                          MOTION FOR SUMMARY JUDGMENT
                    Defendant.
16

17
           Grove Way Investments, LLC (“Grove Way” or “Plaintiff”)
18
     filed suit against its tenant, Centene Management Company, LLC
19
     (“Centene” or “Defendant”) for declaratory relief and breach of
20
     contract.    See Compl., ECF No. 1.       Centene filed counterclaims
21
     against Grove Way for breach of contract, breach of the covenant
22
     of good faith and fair dealing, breach of the implied duty to
23
     perform with reasonable care, quantum meruit/unjust enrichment,
24
     declaratory relief and accounting.        See Answer and Countercl.
25
     ¶¶ 22-59, ECF No. 5.      The parties filed cross-motions for partial
26
     summary judgment.     See Pl.’s Mot. Summ. J. (“Pl.’s Mot.”), ECF
27
     No. 51; Def.’s Mot. Summ. J. (“Def.’s Mot.”), ECF No. 56.            Each
28
                                           1
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 2 of 17


1    side has opposed the other and replied.         See Pl.’s Opp’n, ECF No.

2    62; Def.’s Mot.; Def.’s Reply, ECF No. 67.

3          For the reasons set forth below, the Court GRANTS in part

4    and DENIES in part Plaintiff’s motion for partial summary

5    judgment and DENIES Defendant’s motion for partial summary

6    judgment.1

7

8            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

9        On or around January 24, 2017, RF3 International Drive, LLC

10   (“RF3”) and Centene entered into a Single Tenant Office Lease

11   Agreement (“Original Lease”) for an office building in Rancho

12   Cordova (“the Property”).      Pl.’s Resp. to Def.’s Undisputed Facts

13   (“Def.’s SUF”) No. 1, ECF No. 62.        In addition to the original

14   lease, a Construction Rider provided that if certain conditions

15   were met, the tenant, Centene, would be provided a one-time

16   payment of up to $1,857,210.80 (“the Allowances”), reimbursing

17   them for the costs of improvements made to the property.             Def.’s

18   Resp. to Pl.’s Undisputed Facts (“Pl.’s SUF”) No. 6-7, ECF No.

19   56; Def.’s SUF No. 2-3.

20       On June 23, 2017, Grove Way purchased the property and RF3
21   assigned to Grove Way all of its rights and obligations under the

22   original lease, including the obligation to pay the allowances.

23   Pl.’s SUF No. 1-2; Def.’s SUF No. 13, 15.         In October, 2017,

24   Grove Way and Centene amended the lease which among other things,

25   revised Section 2.2 of the Construction Rider, extending the

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for September 29, 2020.
                                      2
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 3 of 17


1    deadline Centene was required to “submit a request for

2    application or disbursement of the entire Allowances, or of its

3    election to apply up to $5 per square foot against Rent” from

4    December 31, 2017 to June 30, 2018.        Pl.’s SUF No. 4; Def.’s SUF

5    No. 18.

6       On January 25, 2018 Grove Way approved Centene’s construction

7    plans, conditioned on Centene reimbursing Grove Way for the cost

8    of review, paying an additional oversight fee equal to 1% of the

9    total construction costs and paying to replace a security system

10   that had been removed during demolition.         Pl.’s SUF No. 19;

11   Def.’s SUF No. 23-26.      Centene agreed to the conditions shortly

12   thereafter.     Pl.’s SUF No. 19; Def.’s SUF No. 27.

13      On April 5, 2018, Centene provided Grove Way with revised

14   tenant plans reflecting the removal of the kitchen, gym, related

15   bathrooms and generator.      Pl.’s SUF No. 25-26; Def.’s SUF No. 28.

16   On June 30, 2018, Grove Way sent an approval of the updated plans

17   that was conditioned on Centene paying for a security system, an

18   upgraded temperature control system and additional smoke

19   detectors.    Pl.’s SUF No. 34-35; Def.’s SUF No. 29-30, 41, 46.

20   Centene paid to have the temperature control system upgraded but
21   was not agreeable to paying for the security system, as Centene

22   contends it was substantially more expensive than the one that

23   had been removed and that it had previously agreed to pay for in

24   January.     Def.’s SUF No. 30, 33, 45.     The fire detectors were not

25   installed as set forth in the conditions for reasons which are

26   disputed.    See Def.’s SUF No. 45-56.
27      On June 22, 2018 Centene submitted to Grove Way a written

28   request for application of the entire allowances but acknowledged
                                           3
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 4 of 17


1    that disbursement would not be made until it had satisfied all

2    the conditions laid out in Section 2.4 of the Construction Rider.

3    Pl.’s SUF No. 32; Def.’s SUF No. 64.        On February 7, 2019 Centene

4    submitted a letter entitled “Disbursement of Allowances” to Grove

5    Way, as well as a binder of materials, purportedly to comply with

6    Section 2.4.    Def.’s SUF No. 66-67.      The parties dispute whether

7    the items sent met all of the conditions.         See Pl.’s Mot. at 16-

8    19; Def.’s Mot. at 18-29.      In total Centene paid over three

9    million dollars to improve the premise.         See Def.’s SUF No. 79-

10   80.   Grove Way has not paid Centene any portion of the

11   allowances.    Def.’s SUF No. 92.     Grove Way invoiced Centene for

12   the security system, which Centene did not pay.          See Pl.’s SUF

13   No. 50D.

14      Grove Way then brought this action against Centene in

15   Sacramento Superior Court for declaratory relief and breach of

16   contract.    See generally Compl.     Centene removed the case to

17   federal court based on diversity jurisdiction.          Notice of Removal

18   at 1, ECF No. 1.     Centene brought counterclaims against Grove Way

19   for breach of contract, breach of the covenant of good faith and

20   fair dealing, breach of the implied duty to perform with
21   reasonable care, quantum meruit/unjust enrichment, declaratory

22   relief and accounting.      See generally Def.’s Answer and

23   Countercl.    Grove Way moved for partial summary judgment on

24   Centene’s breach of contract, breach of the covenant of good

25   faith and fair dealing, quantum meruit/unjust enrichment and

26   accounting counterclaims.      See generally Pl.’s Mot.       Centene
27   filed a cross motion for partial summary judgment on its breach

28   of contract, quantum meruit/unjust enrichment and declaratory
                                           4
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 5 of 17


1    relief counterclaims, as well as Grove Way’s first cause of

2    action for declaratory relief.       See generally Def.’s Mot.

3

4                                 II.   OPINION

5          A.    Evidentiary Objections

6          Plaintiff and Defendant raise several evidentiary

7    objections.    See Pl.’s Obj., ECF No. 63, 70; Def.’s Obj., ECF

8    No. 62.    The Court has reviewed these evidentiary objections but

9    declines to rule on each one individually as courts self-police

10   evidentiary issues on motions for summary judgment and a formal

11   ruling is unnecessary to the determination of this motion.           See

12   Burch v. Regents of the University of California, 433 F.Supp.2d

13   1110, 1118-1122 (E.D. Cal. 2006) (objections challenging the

14   characterization of the evidence are improper on a motion for

15   summary judgment).

16         B.    Legal Standard

17         A Court must grant a party’s motion for summary judgment

18   “if the movant shows that there is no genuine dispute as to any

19   material fact and the movant is entitled to a judgment as a

20   matter of law.”     Fed. R. Civ. Proc. 56(a).      The movant bears the
21   initial burden of “informing the district court of the basis for

22   its motion, and identifying [the documents] which it believes

23   demonstrate the absence of a genuine issue of a material fact.”

24   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).           A fact is

25   material if it “might affect the outcome of the suit under the

26   governing law.”     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
27   248 (1986).    Once the movant makes this initial showing, the

28   burden rests upon the nonmoving party to “set forth specific
                                           5
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 6 of 17


1    facts showing that there is a genuine issue for trial.”              Id.   An

2    issue of fact is genuine if “the evidence is such that a

3    reasonable jury could return a verdict for the nonmoving party.”

4    Id.

5           C.   Analysis

6                1.    Breach of Contract

7           In order to prevail on its breach of contract claim Centene

8    must prove: (1) the existence of a contract, (2) Centene’s

9    performance of the contract or excuse for nonperformance, (3)

10   Grove Way’s breach, and (4) resulting damages.          See Richman v.

11   Hartley, 169 Cal. Rptr. 3d 475, 478 (Ct. App. 2014).

12          Both parties have sought summary judgment on Centene’s

13   first counterclaim for breach of contract.         See Pl.’s Mot. at

14   15; Def.’s Mot. at 18.      The existence of a contract is not

15   contended.    See Pl.’s Mot. at 15-19; Def.’s Mot. at 18-30.           In

16   dispute, however, is whether Centene has satisfied all

17   conditions, triggering Grove Way’s obligation to pay the

18   allowances.      See Pl.’s Mot. at 16-19; Def.’s Mot. at 18-30.

19   Centene claims that all conditions have been met or excused,

20   such that Grove Way breached by failing to pay the allowances.
21   See Def.’s Mot. at 18-30; see also Def.’s Answer and Countercl.

22   at 10-11.    Grove Way on the other hand, contends it was not

23   obligated to pay, as not all the required conditions have been

24   met.    See Pl.’s Mot. at 16-19.

25          A. Section 2.2 and the June 30, 2018 Deadline

26          The first contention is over the interpretation of Section
27   2.2 of the Construction Rider.       The pertinent portion states:

28
                                           6
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 7 of 17


1          If Tenant does not submit a request for application or
           disbursement of the entire Allowances, or of its election
2          to apply up to $5 per square foot against Rent, as
           described in the preceding sentences, in accordance with
3
           this Section 2.2 by June 30, 2018, any unused portion of
4          the Allowances shall be forfeited and shall accrue for the
           sole benefit of Landlord.
5

6          The language of a contract is to govern its interpretation,

7    if the language is clear and explicit, and does not involve an

8    absurdity.     Cal. Civ. Code § 1638.     When a contract is reduced

9    to a writing, the intention of the parties is to be ascertained

10   from the writing alone if possible.        Id. at § 1639.     However,

11   under California law, extrinsic evidence is admissible if it is

12   relevant to prove a meaning to which the language is reasonably

13   susceptible.     Pac. Gas & Elec. Co. v. G.W. Thomas Drayage &

14   Rigging Co., 442 P.2d 641, 644 (Cal. 1968).

15         Grove Way argues that under 2.2, Centene was required to

16   both complete construction of the improvements and submit all

17   the necessary paperwork required of Section 2.4 to Grove Way by

18   June 30, 2018 in order to receive the allowances.           Pl.’s Mot. at

19   2.    Grove Way argues that the language in Section 2.2 referring

20   to tenant’s “request for application” refers to tenant’s request

21   to apply the $5.00 per rentable square foot credit to its rent,

22   not a request for the improvement allowances.          Pl.’s Opp’n at

23   12.    Centene on the other hand, argues it was only required to

24   submit a request for application of the allowances to Grove Way

25   by the June 30, 2018 deadline, which it met when it submitted a

26   written request for application before such date.           Def.’s Mot.

27   at 19.   Centene contends Section 2.2 did not require it to

28   complete construction or all the conditions of 2.4 by then in
                                           7
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 8 of 17


1    order to receive the allowance.       Id.

2          The plain reading of the contract supports Centene’s

3    position.    The Court reads the statement “request for

4    application or disbursement of the entire Allowances” to mean

5    that Centene was able to meet this requirement by notifying

6    Grove Way of its intent to use the full allowances by the

7    deadline.    The explicit terms do not mention meeting all the

8    conditions set forth in 2.4 or completing construction by the

9    June 30, 2018 date.     However, under California law, the test of

10   whether parol evidence is admissible to construe an ambiguity is

11   not whether the language appears to the court to be unambiguous,

12   but whether the evidence presented is relevant to prove a

13   meaning to which the language is reasonably susceptible.             Winet

14   v. Price, 6 Cal. Rptr. 2d 554, 557 (Ct. App. 1992).            Grove Way

15   has introduced numerous exhibits it contends show that its

16   interpretation was the true intent of the parties.          See Pl.’s

17   Opp’n 2-4.    The Court has considered these but finds they are

18   not relevant to prove a meaning to which the language is

19   reasonably susceptible, as they are also consistent with the

20   plain language meaning.      See Def.’s Mot. at 5 (noting the
21   evidence is consistent with Centene wanting to spend the entire

22   allowance by the deadline so no portion would be unused and in

23   order to submit the request in good faith).         Even if the

24   contract was reasonably susceptible to Grove Way’s

25   interpretation, that Centene had to complete construction and

26   the conditions of 2.4 by the deadline, Centene would still have
27   not forfeited their right to allowances.         Section 2.2

28   specifically states that if the tenant did not submit a request
                                           8
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 9 of 17


1    for application or disbursement by the deadline, “any unused

2    portion of the Allowances” would be forfeited.          See Pl.’s SUF

3    No. 6; Def.’s SUF No. 2 (emphasis added).         By the time the

4    deadline passed, Centene had already completed tenant

5    improvements in excess of the allowance.         Def.’s SUF No. 65.     As

6    such, no portion of the allowance was unused and forfeited.

7          B. Landlord Approval

8          Grove Way also argues that under Section 6.0 of the Lease

9    and Section 3.2 and 3.4 of the Construction Rider, Centene was

10   required to obtain Grove Way’s approval of the improvements,

11   which it did not.     Pl.’s Mot. at 18.     But as Centene notes, this

12   was not one of the condition precedents laid out in Section 2.4

13   to receiving disbursement of the allowance.         See Def.’s Mot. at

14   26; Pl.’s SUF No. 7; Def.’s SUF No. 4.        In order then, to excuse

15   Grove Way’s performance this would have to constitute a material

16   breach.   See Brown v. Grimes, 192 Cal. App. 4th 265, 277

17   (2011)(“When a party’s failure to perform a contractual

18   obligation constitutes a material breach of the contract, the

19   other party may be discharged from its duty to perform under the

20   contract).    At this point the Court cannot find as a matter of
21   law that this does or does not constitute a material breach as

22   there are too many genuine disputes of material fact.           See Pl.’s

23   Mot. at 18-19; Def.’s Mot. 26-29. As such, neither party is

24   entitled to summary judgment.

25         C. Conditions of 2.4

26         Additionally, Grove Way argues that Centene failed to meet
27   several of the conditions to disbursement required of Section

28   2.4 of the Construction Rider.       That provision states:
                                           9
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 10 of 17


1
           2.4 Conditions to Disbursement. No disbursement of the
2          Allowances shall be made unless and until Tenant shall have
           performed and/or submitted to Landlord all of the
3
           following:
4               (a) A factually accurate Commencement Date Memorandum
           pursuant to Section 2.4 of the Lease demonstrating that the
5          Rent Commencement Date shall have occurred;
                (b) Certificates of insurance showing that the
6          insurance required of Tenant under Section 11.1 of the
           Lease is in place and fully effective;
7
                (c) Request for Taxpayer Identification Number and
8          Certification (IRS Form W-9) signed and dated by Tenant;
                (d) An unconditional lien waiver and release from each
9          construction contractor and subcontractor covering the full
           amount of the Tenant Improvements;
10              (e) Copies of all licenses, permits and approvals
           required for the Tenant Improvements;
11              (f) Original paid invoices for the work performed;
12              (g) Tenant has delivered to Landlord “as built” plans
           for the Tenant Improvements
13              (h) Tenant’s architect certifies to Landlord that the
           Tenant Improvements comply with all Laws, all Permits (as
14         defined below) and the Final Plans (as defined below);
                (i) Certificate of Occupancy (or its equivalent) have
15         been issued for the Premises; and
16              (j) No mechanic’s liens have been recorded against the
           Premises or any portion thereof.
17

18         Grove Way first claims Centene failed to meet condition

19   2.4(e) because Centene did not submit approvals from the

20   landlord.    Pl.’s Mot. at 17-18.      Centene argues that it was not

21   required to do so as “approvals” in 2.4(e) refers to approvals

22   by the relevant governing authorities, not landlord approvals.

23   Def.’s Mot at 24-25.      The Court agrees with Centene.       As Centene

24   points out, Grove Way is the landlord.         It would make little

25   sense for the provision to require the tenant to submit the

26   landlord’s own approvals back to the landlord.          Id.; see County

27   of Marin v. Assessment Appeals Bd.,134, Cal. Rptr. 349, 352 (Ct.

28   App. 1976)(“The court shall avoid an interpretation which will
                                           10
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 11 of 17


1    make a contract extraordinary, harsh, unjust, inequitable or

2    which would result in absurdity.”)             Because Centene sent copies

3    of all licenses, permits and approvals from the relevant

4    authorities, the Court finds Centene has met this condition.

5    Def.’s SUF No. 72.

6          Grove Way also contends that Centene did not satisfy 2.4(g)

7    because although Grove Way received the “as built” plans they

8    were in electronic rather than hard copy form.            Pl.’s Mot. at

9    18.   Grove Way points out that under Section 22.1 of the lease

10   “any notice, demand, or request, consent or approval that either

11   party desires or is required to give the other Party under this

12   Lease shall be in writing.”         Id.    While Centene sent its

13   February 7, 2019 request for disbursement in writing and in full

14   compliance with 22.1, as well as a disbursement binder, it did

15   not include hard copies of the voluminous as built plans.             Pl.’s

16   SUF No. 43; Def.’s SUF No. 74.            Instead, Centene sent these

17   records electronically.       Id.   The Court finds Centene satisfied

18   this condition.     The as built plans were not required to be

19   delivered in hard copy under 22.1 as they are not a notice,

20   demand, request, consent or approval.            Centene complied with
21   22.1 by mailing a written request for disbursement and satisfied

22   2.4(g) when it sent Grove Way, electronically, a copy of the as

23   built plans.     Id.

24         The parties also dispute whether 2.4(h) has been satisfied.

25   Grove Way argues that the tenant’s architect didn’t certify the

26   tenant improvements complied with the final plans approved by
27   Grove Way.    Pl.’s Opp’n at 8.       Centene contends this condition

28   was excused because Grove Way unreasonably withheld and delayed
                                               11
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 12 of 17


1    its approval in violation of Section 6.1 of the Lease.2           See

2    Jacobs v. Tenneco W., Inc., 231 Cal. Rptr. 351, 353 (Ct. App.

3    1986) (“Where a party’s breach by non-performance contributes

4    materially to the non-occurrence of a condition of one of his

5    duties, the non-occurrence is excused.”)         Under Section 6.1

6    Grove Way was only able to withhold its consent if the Tenant

7    Improvements would adversely affect the structure or safety of

8    the Building, otherwise, the Lease provided that Grove Way would

9    not unreasonably withhold or delay its consent to the proposed

10   alterations.     Pl.’s SUF No. 10; Def.’s SUF No. 19.        Grove Way

11   conditioned its June 30, 2018 approval on having additional

12   smoke detectors installed.       Pl.’s SUF No. 34-25; Def.’s SUF No.

13   46.   Because there is a genuine dispute as to whether these

14   smoke detectors affected the safety of the building, the Court

15   cannot determine as a matter of law whether or not Grove Way’s

16   withholding of approval was reasonable.         Def.’s SUF No. 47-57.

17   Also relevant is the parties’ dispute over whose fault it was

18   that the smoke detectors were not installed.          Def.’s SUF No. 53.

19   Centene claims Grove Way is at fault for not signing the

20   proposal or sending the necessary letter to the Fire Department.
21   See id.    Grove Way, on the other hand, contends it did not

22
     2 Grove Way claims this argument is barred by Section 29.1 of the
23   Lease which states: “[i]f it is determined that Landlord failed
     to give consent where it was required to do so under this Lease,
24   Tenant shall be entitled to injunctive relief but shall not be
     entitled to monetary damages.” Pl.’s Mot. at 19. But Centene is
25   not seeking monetary relief based on Grove Way’s failure to give
26   consent. See Def.’s Mot. at 26-29. Instead, Centene is seeking
     monetary relief based on Grove Way’s failure to pay the
27   allowances. Id. This argument regarding the unreasonable
     withholding of consent supports Centene’s position that certain
28   conditions were excused, which is not barred by 29.1.
                                      12
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 13 of 17


1    follow through with the necessary requirements because Centene

2    would not pay for it.      Id.   Accordingly, the Court cannot find

3    as a matter of law that this condition was or was not excused.

4          Finally, Grove Way argues that Centene failed to meet

5    condition 2.4(b) requiring Centene to submit certificates of the

6    insurance required under Section 11.1.         Pl.’s Opp’n at 7-8.    The

7    parties’ statement of facts indicates a dispute over whether the

8    insurance certificates Centene sent met all the requirements of

9    Section 11.1.     See Def.’s SUF No. 69.      However, the parties do

10   not fully address in their briefing why the items sent do or do

11   not comply with the extensive list of requirements laid out in

12   11.1, which from its own review cannot readily be determined by

13   the Court.    See Pl.’s Opp’n at 7; Def.’s Mot. at 24-26; Def.’s

14   Reply at 9.      As such, the Court does not find either party has

15   met its burden of showing as a matter of law that this condition

16   has or has not been met.

17         D. Conclusion

18         For the foregoing reasons Grove Way’s motion and Centene’s

19   cross motion for partial summary judgment on Centene’s breach of

20   contract counterclaim are DENIED. Centene’s cross motion for
21   partial summary judgment on its counterclaim for declaratory

22   relief and Grove Way’s first cause of action for declaratory

23   relief is also DENIED.

24               2.    Breach of Covenant of Good Faith and Fair Dealing

25         The covenant of good faith and fair dealing, implied by law

26   in every contract, exists to prevent one contracting party from
27   unfairly frustrating the other party’s right to receive the

28   benefits of the agreement.       Gus v. Bechtel Nat. Inc., 8 P.3d
                                           13
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 14 of 17


1    1089, 1110 (Cal. 2000).       If a claim does not go beyond the

2    statement of a mere contract breach, and relying on the same

3    alleged acts, simply seeks the same damages or other relief

4    claimed in a companion contract claim, it may be disregarded as

5    superfluous, as no additional claim is actually stated.               Careau

6    & Co. v. Sec. Pac. Bus. Credit, Inc., 272 Cal. Rptr. 387, 398

7    (Ct. App. 1990).

8          Grove Way seeks summary judgment on Centene’s second

9    counterclaim for the breach of the implied covenant of good

10   faith and fair dealing, arguing that it fails to go beyond the

11   breach of contract claim.       Pl.’s Mot. at 20-22.     Specifically,

12   both counterclaims allege Grove Way breached by attempting to

13   force Centene to pay for a substantially upgraded security

14   system, unreasonably delaying and withholding approval of their

15   construction plans and refusing to pay the allowances due.              See

16   Answer and Countercl. ¶¶ 22-36.        However, as Centene’s motion

17   clarifies, their breach of contract claim is based on Grove

18   Way’s failure to pay the allowances.         See Def.’s Mot. at 29.

19   The other facts alleged regarding the security system and

20   withholding of approvals, support Centene’s position that
21   certain performance obligations of theirs were excused.               See id.

22   at 18-30.    In addition, Centene claims Grove Way’s insistence on

23   payment for a security system and unreasonable approval delays

24   amounted to a breach of the covenant of good faith and fair

25   dealing by unfairly frustrating their right to receive

26   allowances.     See Def.’s Mot. at 31.     Because Centene’s breach of
27   the implied covenant of good faith and fair dealing rests on

28   different conduct of Grove Way’s, not claimed to be a violation
                                           14
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 15 of 17


1    of an explicit term of the lease, the Court finds that this

2    counterclaim is not superfluous as a matter of law.           See

3    Digerati Holdings, LLC v. Young Money Entertainment, LLC, 123

4    Cal. Rptr. 3d 736, 745 (Ct. App. 2011)(noting the gravamen of

5    the two claims rests on different facts and different harm); see

6    also CACI No. 325 (noting the harm alleged in a breach of the

7    implied covenant of good faith and fair dealing may produce

8    contract damages that are different from those claimed for

9    breach of the express contract provisions).

10          Grove Way also argues that to the extent Centene’s claim

11   rests on Grove Way’s conduct regarding the security cameras, it

12   fails because Centene agreed to pay them.         Pl.’s Mot at 21-22.

13   But Grove Way cites no authority that this would preclude

14   Centene from bringing a claim that Grove Way placing

15   unreasonable conditions on approval violated the implied

16   covenant of good faith and fair dealing.         Id.   Further, it is in

17   dispute what type of security system Centene agreed to pay for.

18   See Pl.’s SUF No. 58.      Centene’s claim is that it was in bad

19   faith for Grove Way to condition its approval of the revised

20   plans on Centene paying for a substantially more expensive
21   system than it had removed and previously agreed to replace.

22   See Def.’s Mot. at 31-32.

23          For these reasons Grove Way’s motion for partial summary

24   judgment on Centene’s second counterclaim for breach of the

25   implied covenant of good faith and fair dealing is DENIED.

26               3.    Quantum Meruit/Unjust Enrichment
27         A quantum meruit or quasi-contractual recovery rests upon

28   the equitable theory that a contract to pay for services is
                                           15
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 16 of 17


1    implied by law for reasons of justice.         Hedging Concepts, Inc.

2    v. First Alliance Mortgage Co., 41 Cal. App. 4th 1410, 1419

3    (1996).    However, it is well settled that there is no equitable

4    basis for an implied-in-law promise to pay reasonable value when

5    the parties have an actual agreement covering compensation.

6    Id.; see also Durell v. Sharp Healthcare, 183 Cal. App. 4th

7    1350, 1370 (2010)(“As a matter of law, an unjust enrichment

8    claim does not lie where the parties have an enforceable express

9    contract.”)

10         Here, there is a valid, enforceable contract, making the

11   quantum meruit/unjust enrichment claim inapplicable.           See id.

12   For this reason, Grove Way’s motion for partial summary judgment

13   on Centene’s quantum meruit/unjust enrichment counterclaim is

14   GRANTED and Centene’s cross motion for partial summary judgment

15   on this counterclaim is DENIED.

16               4.    Accounting

17      “An accounting is an equitable proceeding which is proper when

18   there is an unliquidated and unascertained amount owing that

19   cannot be determined without an examination of the debts and

20   credits on the books to determine what is due and owing.”
21   Prakashpalan v. Engstrom, Lipscomb & Lack, 167 Cal. Rptr. 3d

22   832, 859 (Ct. App. 2014).

23         Centene’s sixth counterclaim is for accounting.          Answer and

24   Countercl. ¶¶ 54-59.      Centene contends this claim is necessary

25   to ascertain the amounts due and owing under the Lease, as Grove

26   Way in its breach of contract claim asserts that Centene is past
27   due on rent.     Def.’s Mot. at 33; Compl. ¶ 28.       Centene claims it

28   does not owe rent and that Grove Way has misappropriated
                                           16
     Case 2:19-cv-00696-JAM-JDP Document 74 Filed 12/28/20 Page 17 of 17


1    Centene’s rent payments to disputed amounts.          Def.’s Mot. at 33.

2    Accordingly, an accounting is valid and necessary to determine

3    what has been paid to Grove Way, where this money has been

4    allocated and what if anything is currently due under the Lease.

5    For these reasons Plaintiff’s motion for partial summary

6    judgment on Defendant’s accounting counterclaim is DENIED.

7                                  III.   ORDER

8          For the reasons set forth above:

9           (1)   Plaintiff’s motion for summary judgment on Defendant’s

10                first, second and sixth counterclaim is DENIED.

11          (2)   Plaintiff’s motion for summary judgment on Defendant’s

12                fourth counterclaim is GRANTED.

13          (3)   Defendant’s motion for summary judgment on its first,

14                fourth and fifth counterclaims is DENIED.

15          (4)   Defendant’s motion for summary judgment on Plaintiff’s

16                first cause of action is DENIED.

17          (5)   Pursuant to Federal Rule of Civil Procedure 56(g) any

18                fact not genuinely in dispute is deemed established in

19                the case.

20         IT IS SO ORDERED.
21
     Dated: December 28, 2020
22

23

24

25

26
27

28
                                           17
